UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 Date of report:April 19, 2010 Date of earliest event reported:April 15, 2010 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34525 30-0349798 (Commission File Number) (IRS Employer Identification Number) 250 East Hartsdale Ave., Hartsdale, New York 10530 (Address of principal executive offices) (914) 472-6070 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On April 15, 2010, the Board of Directors of CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc.) (the “Company”) appointed current members of the Company's Board of Directors, Ms. Hazel O’Leary and Mr. John Hofmeister, to the Audit Committee of the Company’s Board of Directors (the “Audit Committee”), effective immediately, to fill the vacancies left upon the resignations of former Audit Committee members, Ms. Elizabeth Smith and Mr. Robert Stempel, in connection with the April 7, 2010 closing of the Company's acquisition of all of the interests held by CAMAC Energy Holdings Limited and certain of its affiliates in a Production Sharing Contract with respect to an oilfield asset known as the Oyo Field, as disclosed by the Company in its Current Report on Form 8-K filed with the Securities and Exchange Commission on April 13, 2010. As a result of the appointments of Ms. O'Leary and Mr. Hofmeister, our Audit Committee willnow consist ofMr. James F. Link, Jr., Ms. O’Leary and Mr. Hofmeister, each of whomis an"independent" director, as that term is defined in Rule 803A of theNYSE Amex Company Guide and Rule 10A-3 under the Securities Exchange Act of 1934, as amended. Our Board of Directors has not changed its determination that Mr. Link possesses the accounting or related financial management experience that qualifies him as financially sophisticated within the meaning of Rule 803B(2)(iii) of theNYSE Amex Company Guide and that he is an "audit committee financial expert" as defined by the rules and regulations of the SEC. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 19, 2010 CAMAC Energy Inc. By: /s/ Frank C. Ingriselli Frank C. Ingriselli Chief Executive Officer
